         Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 1 of 17




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

RAMON DIAZ and CANDACE AGATE, :
      Plaintiffs,              :
                               :                     19-cv-1664-JMY
      v.                       :
                               :
BTG INTERNATIONAL INC., et al. :
      Defendants.              :

                                       MEMORANDUM
YOUNGE, J.                                                                          June 14, 2021

I.     INTRODUCTION:

       Currently before the Court are Plaintiffs’ Motion for Final Approval of Class Action

Settlement (ECF No. 46.), and Motion for an Award of Attorneys’ Fees and Reimbursement of

Expenses and Lead Plaintiff Case Contribution Award. (ECF No. 48.) After a Final Fairness

Hearing held on January 21, 2021 and a review of both motions, the Court now grants both

motions, and will enter two Orders consistent with this Memorandum.

II.    FACTS AND PROCEDURE:

       The two named Plaintiffs are former employees of BTG International, Inc. who

participated in BTG International, Inc. Profit Sharing 401(k) Plan (hereinafter referred to as “the

Plan”). The Plaintiffs represent a class comprised of roughly 1,555 Settlement Class members

who participated in the Plan between April 17, 2013 and November 20, 2018.1 (Transcript Final

Fairness Hearing page 10 (1/21/21).) Generally, participants in the Plan were either former or

current employees of BTG International, Inc. and/or their beneficiaries who held retirement

accounts with the Plan. (Amended Complaint ¶ 10, 25, 141.)

       BTG International, Inc. is a specialty pharmaceutical and interventional medicine

company with its principal place of business at 300 Four Falls Corp Center, Suite 300, 300
         Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 2 of 17




Conshohocken State Road, West Conshohocken, Pennsylvania. (Id. ¶ 17.) BTG International,

Inc. maintained a 401(k)-type retirement plan for its employees referred to in this litigation as the

Plan. (Amended Complaint ¶ 19.) The Plan was administered by BTG International Inc. Profit

Advisory Committee (hereinafter referred to as “the Committee”) which oversaw the

management of the Plan and had decision making authority. (Id.)

       In the Complaint, Plaintiffs allege that Defendants breached their fiduciary duties in

violation of ERISA § 404(a)(1)(A)-(B) and 29 U.S.C. § 1104(a)(1)(A)-(B). (Id. ¶¶ 147-156.)

Specifically, they allege that the Plan used John Hancock USA for administrative/record keeping

purposes and that it charged excessive fees. (Id. ¶¶ 40-42.) They also allege that John Hancock

USA provided investment options that were imprudent because of high fees charged for the

investment vehicles. (Id. ¶¶ 40-43.) Plaintiffs allege that the Committee intentionally or

imprudently kept the Plan in this excessive recordkeeping and administrative fee arrangement

and continued to retain the services of John Hancock USA despite the fact that it charged

excessive fees between the years of April 17, 2013 to November 20, 2018. (Id. ¶¶ 78-80, 91,

115.) Plaintiffs allege that the Plan breached its fiduciary obligations to ensure that John

Hancock USA’s compensation was no more than reasonable when it overpaid for advisory and

administrative services. (Id. ¶¶ 36-38.)

       In their Motion for Final Approval of Class Action Settlement, the Plaintiffs define the

Settlement Class as:

       All Persons (except Defendants and their Immediate Family Members) who are or
       were participants in or beneficiaries (including alternate payees) of the BTG
       International, Inc., Profit Sharing 401(k) Plan at any time between April 17, 2013,
       and November 20, 2018.

(Judgment Approving Class Action Settlement ¶ 2, ECF No. 46-1.)

       John Hancock USA ceased involvement with the Plan after November 20, 2018.



                                                 2
        Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 3 of 17




(Amended Complaint. ¶ 10.) In his Declaration, counsel for the Plaintiff, Mark K. Gyandoh,

Esquire, estimates Defendants’ possible maximum exposure at $1.5 million. He wrote:

       After reviewing all of the relevant information Plaintiffs determined maximum
       potential damages to the BTG international, Inc., Profit Sharing 401(k) Plan
       (“Plan”) of $1.5 million. This figure is based in large part on what the Plan would
       have earned if it were invested in the best performing funds in the marketplace that
       were available instead of being invested in the funds [provided by John Handcock]
       during the Class Period.

(Declaration Gyandoh, ECF No. 44-2.) During the Final Fairness Hearing, Counsel represented

that based on the method for calculating damages ultimately selected by the Court, the damage

award could come in as low as $750,000.00 assuming that Plaintiffs were able to prevail on

liability. (Transcript Final Fairness Hearing at page 14-15 (1/21/21).)

       The case ultimately settled for $560,000.00. (Gyandoh Declaration ¶¶ 12-13.) Under the

terms of the Settlement, Defendants will contribute $560,000.00 to the Settlement Fund.

(Settlement Agreement § 7.2, ECF No. 44-3.) The Settlement Fund will then be used to pay the

costs to administer the Settlement, to provide notice to Settlement Class members, and to pay

attorneys’ fees, expenses, and Case Contribution Awards. (Id. §§ 8.1.1, 8.1.4, 8.2.1, 8.2.2,

8.2.3.) The Settlement Fund, up to the amount of $25,000, will also be approved to be used to

pay the costs of the Independent Fiduciary, in this instance Newport Trust Company. (Statement

of Independent Fiduciary, ECF No. 52-2.) Newport Trust Company, acting as an Independent

Fiduciary, provided a written statement that the settlement amount was fair and reasonable after

a review of the Settlement Agreement and Plan of Allocation. (Id.) Defendants will be

responsible for any fees of the Independent Fiduciary in excess of $25,000.00. (Id. § 8.1.3.)

       After payment of costs, expenses, and fees, the Settlement Fund will then be distributed

to the Settlement Class on a pro rata basis. (Plan of Allocation § C, ECF No. 44-3.) No

payment to any Settlement Class member shall be smaller than ten dollars ($10.00). (Plan of



                                                3
         Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 4 of 17




Allocation § D, ECF No. 44-3.) Any Settlement Class Member whose payment pursuant to

Section C of the Settlement Agreement is less than ten dollars ($10.00) shall receive no

allocation from the Settlement Fund. (Id.)

III.   DISCUSSION:

       To approve the settlement, the Court must first certify the Settlement Class and determine

that Notice to the Class was appropriate and in accordance with the preliminary order approving

class action settlement. The Court must then determine whether the settlement is fair, reasonable

and adequate. The Court must also appoint Class Counsel to administer the settlement fund and

approve compensation for Class Counsel and the named Plaintiffs as class representatives.

       A.      Class Certification:

       Before the Court can finally approve the settlement agreement, Plaintiffs must

demonstrate that the Settlement Class meets the requirements of Federal Rule of Civil Procedure

23. Specifically, the class must meet all of the requirements of Rule 23(a) (numerosity,

commonality, typicality, and adequacy of representation) and also fit into one of the three

categories of class actions set forth in Rule 23(b). In this instance, the Plaintiffs’ Settlement

Class meets the requirement of Rule 23(a) and Rule 23(b).

       1.      The Proposed Class Meets the Requirements of Rule 23(a):

       The Court finds that the Settlement Class meets all of the Requirements of Rule 23(a).

       Numerosity:

       To establish numerosity, the Court must find that the proposed class is so numerous that

joinder of all class members is impracticable. Fed. R. Civ. P. 23(a)(1). The Parties in this case

have established that the proposed class consists of 1,555 employees of BTG International Inc.

and their beneficiaries who had invested in the Plan between April 17, 2013 and November 20,




                                                  4
         Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 5 of 17




2018.2 This class size is sufficiently large that joinder of all members would be impracticable.

Steward v. Abraham, 275 F.3d 220, 226-227 (3d Cir. 2001) (stating in dicta, “No minimum

number of plaintiffs is required to maintain a suit as a class action, but generally if the named

plaintiff demonstrates that the potential number of plaintiffs exceeds 40, the first prong of Rule

23(a) has been met.”). Accordingly, this class satisfies the numerosity requirement.

       Commonality:

       Commonality requires the existence of at least one question of law and/or fact common to

the class members. Reinig v. RBS Citizens, N.A., 912 F.3d 115, 127-128 (3d Cir. 2018).

Generally, this requirement is satisfied when the defendant has engaged in the same conduct

towards members of the proposed class. Ripley v. Sunoco, Inc., 287 F.R.D. 300, 307-308 (E.D.

Pa. June 26, 2012). In this case, Plaintiffs allege breach of a fiduciary duty in an ERISA action,

it is alleged that the fund breached fiduciary duties to the Settlement Class. Specifically,

Plaintiffs allege that the Plan used John Hancock USA for administrative/record keeping and

investment services despite the fact that John Hancock USA charged excessive fees. Plaintiffs

further alleged that the investment vehicles provided by John Hancock were less profitable than

other products that were available. Therefore, the Court finds questions of fact and law common

to the Settlement Class.

       Typicality:

       To establish typicality, the claims of the named plaintiffs must be typical of the claims of

the class. The Court must discern whether the named Plaintiffs and the other members of the

class are challenging the same unlawful conduct. The “typicality requirement [contained in Rule

23(a)(3)] is designed to align the interests of the class and the class representative so that the

latter will work to benefit the entire class through the pursuit of their own goals.” In re Warfarin




                                                  5
         Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 6 of 17




Sodium Antitrust Litig., 391 F.3d 516, 531 (3d Cir. 2004); Neal v. Casey, 43 F.3d 48, 58 (3d Cir.

1994) (“[C]ases challenging the same unlawful conduct which affects both the named plaintiffs

and the putative class usually satisfy the typicality requirement irrespective of the varying fact

patterns underlying the individual claims.”).

       Here Plaintiffs were employees of BTG International Inc. who invested in the Plan, or

beneficiaries of employees who invested in the Plan. They allege that through act or omission,

the Plan breached fiduciary obligations pursuant to ERISA when it continued to retain the

services of John Hancock USA. All claims arise from the same events or course of conduct, and

all class members, including the Named Plaintiffs, rely upon the same legal theories to establish

liability. Accordingly, the proposed class satisfies the typicality requirement.

       Adequacy of Representation:

       “The adequacy requirement ‘encompasses two distinct inquiries designed to protect the

interests of absentee class members: ‘it considers whether the named plaintiffs’ interests are

sufficiently aligned with the absentees’, and it tests the qualifications of the counsel to represent

the class.’” Ripley, 287 F.R.D. at 309; see also Dewey v. Volkswagen Aktiengesellschaft, 681

F.3d 170, 181-182 (3d Cir. 2012). This test “assures that the named plaintiffs’ claims are not

antagonistic to the class and that the attorneys for the class representatives are experienced and

qualified to prosecute the claims on behalf of the entire class.” Beck v. Maximus, Inc., 457 F.3d

291, 296 (3d Cir. 2006). Here both prongs of the adequacy test are met.

       First, there is no apparent conflict between the interests of the Named Plaintiffs and the

claims asserted on behalf of the Settlement Class. Therefore, the Court finds that the Named

Plaintiffs adequately represent the interests of the Settlement Class. Named Plaintiffs have no

interests antagonistic to those of the absent Settlement Class Members as demonstrated by the




                                                  6
          Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 7 of 17




fact that, ultimately, Named Plaintiffs seek to establish that Defendants breached their fiduciary

duties by continuing to offer inferior investment alternatives and by paying excessive

recordkeeping fees which caused the Plan and Settlement Class an economic loss. As such, each

member of the Settlement Class, just like the Named Plaintiffs, has a similar interest in

recovering losses suffered by the Plan as a result of the alleged wrongful conduct.

         As will be discussed in more detail below, Plaintiffs’ Counsel have represented to the

Court that they possess extensive experience in class action litigation and have successfully

reached an agreement to settle this matter. Therefore, the second prong of the adequacy analysis

has been satisfied. Attorneys for the Settlement Class are qualified to represent the Settlement

Class, and their performance is and was adequate to represent the interests of the Settlement

Class.

         2.     Class Certification is Appropriate Under Rule 23(b)(1)(B):

         The Court finds that the class can be certified under 23(b)(1)(B). Under this provision,

class certification is appropriate when adjudication of separate, individual actions might be

dispositive of the interests of class members who are not parties to the action. Rule 23(b)(1)(B)

reads in relevant part:

         (1) prosecuting of separate action by or against individual class members would
         create a risk of: (1) inconsistent or varying adjudications with respect to individual
         class members that would establish incompatible standards of conduct for the party
         opposing the class, or (B) adjudications with respect to individual class members
         that, as a practical matter, would be dispositive of the interest of the other members
         with respect to individual class members that, as a practical matter, would be
         dispositive of the interests of the other members not parties to the individual
         adjudications or would substantially impair or impede their ability to protect their
         interests[.]

         When a breach of fiduciary duty is at issue, any individual adjudication regarding the

breach would necessarily affect the interests of others. Here, Plaintiffs allege that the Plan




                                                   7
         Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 8 of 17




breached fiduciary duties under ERISA owed to employees of BTG International, Inc. who

invested in the Plan. Any decision with respect to one class member would necessarily affect the

interests of the other Settlement Class members. Therefore, it is appropriate to certify the class

pursuant to Rule 23(b)(1)(B). Mehling v. New York Life Ins. Co., No. 99-5417, 246 F.R.D. 467,

476 (E.D. Pa. Oct. 25, 2007); Thomas v. SmithKline Beecham Corp., 201 F.R.D. 386, 397 (E.D.

Pa. 2001) (finding Rule 23(b)(1)(B) certification appropriate because “the plaintiffs claim that

the defendants have breached their fiduciary duties under ERISA. Any decision

regarding whether the defendants breached their fiduciary duties would necessarily affect the

interests of other participants.”); In re IKON Office Solutions, Inc. Sec. Litig., No. 00-0087, 191

F.R.D. 457, 466 (E.D. Pa. 2000) (certifying a class pursuant to Rule 23(b)(1) since, “given the

nature of an ERISA claim which authorizes plan-wide relief, there is a risk that failure to certify

the class would leave future plaintiffs without relief”); Kane v. United Indep. Union Welfare

Fund, No. 97-1505, 1998 U.S. Dist. LEXIS 1965, *25 (E.D. Pa. Feb. 23, 1998) (certifying an

ERISA class action pursuant to 23(b)(1)(B) because an action brought to remedy breaches of

fiduciary duty affects all plan participants); Pfeifer v. Wawa Inc., No. 16-0497, 2018 U.S. Dist.

LEXIS 81759, 13 (E.D. Pa. Aug 31, 2018).

       The Court therefore certifies the class pursuant to Rule 23(b)(1)(B).

       B.      Notice to the Settlement Class was Appropriate and in Accordance with the
               Order Preliminarily Approving Class Action Settlement:

       Notice to the Settlement Class was appropriate and in accordance with the Order entered

by this Court that Preliminarily Approved the Class Action Settlement. (ECF No. 45.) Class

Counsel retained the services of JND Legal Administration, LLC, to serve as settlement and

notice administrator. (Keough Declaration, ECF No. 50-3.) JND Legal Administration mailed

via U.S. Postal Service over 1,555 Class Notices to Settlement Class Members of which only 48



                                                 8
         Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 9 of 17




were returned undelivered. (Id.) Notice was also posted on a designed website

www.BTGInternationalERISASettlement.com. (Keough Declaration ¶ 11.)

       C.      Fairness of the Settlement Agreement:

       This Court has found that the Settlement Class meets the requirements of Federal Rule of

Civil Procedure 23(a) and 23(b). This Court has also found that the requirements for notice to

the Settlement Class have been met. The terms of the settlement agreement itself must be

reviewed to determine if the settlement is “fair, reasonable and, adequate.” In re GMC Pick-Up

Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 805 (3d Cir. 1995) (citing Fed. R. Civ. P.

23(e)(2).) 3 The Court must also keep in mind that “the law favors settlements, particularly in

class actions and other complex cases where substantial judicial resources can be conserved by

avoiding litigation.” Id. at 784. To make this determination, courts in this circuit employ a

rigorous nine factor test set forth in Girsh v. Jepson, 521 F.2d 153 (3d. Cir. 1975), which

requires analysis of the following:

       (1) the complexity, expense and likely duration of the litigation; (2) the reaction of
       the class to the settlement; (3) the state of the proceedings and the amount of
       discovery completed; (4) the risks of establishing liability; (5) the risks of
       establishing damages; (6) the risks of maintaining the class action through trial; (7)
       the ability of the defendants to withstand a greater judgment; (8) the range of
       reasonableness of the settlement fund in light of the best possible recovery; and (9)
       the range of reasonableness of the settlement fund to a possible recovery in light of
       all the attendant risk of litigation.

Girsh, 521 F.2d at 157.4

       1.      The Complexity, Expense and Likely Duration of Litigation:

       “The first factor ‘captures the probable costs, in both time and money, of continued

litigation.’” In re NFL Players Concussion Inj. Litig., 821 F.3d 410, 437 (3d Cir. 2016) (quoting

In re Warfarin Sodium Antitrust Litig., 391 F.3d at 535-36); see also In re GMC Pick-Up Truck

Fuel Tank Prods. Liab. Litig., 55 F.3d at 812. Approval of the Settlement Agreement makes



                                                 9
           Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 10 of 17




sense under the circumstances because this litigation carries a high probability of high costs in

both time and money if it is continued until final disposition on its merits. This settlement

occurred while this action was in its infancy which significantly reduced the expense to both

Parties.

           2.     Reaction of the Class to the Settlement:

           The named Plaintiffs mailed notices to all class members, advising them of the terms of

the settlement agreement, proposed attorneys’ fees and special awards, and their right to file

written objections prior to the Final Fairness Hearing. (Keough Declaration ¶ 3-4.) Plaintiffs

sent 1,555 notices, and only 48 notices were returned marked as undeliverable. (Id.) Neither the

Plaintiffs nor the Court received any objections to this mandatory class action settlement.

(Transcript Final Fairness Hearing page 11 (1/21/21).) These facts support approval of the

settlement.

           3.     The Stage of the Proceedings and the Amount of Discovery Completed:

           Counsel represented that discovery encompassed “informal” discovery, including

discovery and analysis from third parties, such as Plaintiffs’ consulting experts. (Brief in

Support page 11, ECF No. 47.) The early disposition of this matter supports approval of

settlement because this action has settled while it is in its infancy which significantly reduced the

expense to both Parties.

           4-5.   The Risk of Establish Liability and Damages:

           “By evaluating the risks of establishing liability, the district court can examine what the

potential rewards (or downside) of litigation might have been had class counsel elected to litigate

the claims rather than settle them.” In re GMC Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55

F.3d at 814. This inquiry “survey[s] the possible risks of litigation in order to balance the




                                                    10
        Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 11 of 17




likelihood of success and the potential damage award if the case were taken to trial against the

benefits of an immediate settlement.” Krell v. Prudential Ins. Co. of Am., 148 F.3d 283, 319 (3d

Cir. 1998). To determine if the settlement offer is fair, reasonable and adequate the likelihood of

establishing liability must be evaluated in conjunction with the ability to obtain a damage award

in excess of the settlement offer—in this case an amount in excess of $560,000.00. In re

Cendant Corp. Litig., 264 F.3d 201, 237-239 (3d Cir. 2001).

        Plaintiffs allege breach of fiduciary duties under ERISA in the context of a complex

investment arrangement between themselves and the Plan. Litigating this matter to verdict

would have required a finder of fact to make credibility determinations on testimony offered by

both fact and expert witnesses. If tried to final judgment, this action would have required expert

testimony including expert testimony on damages that would have involved complex

mathematical calculations and projections. Plaintiffs faced the risk of an adverse verdict if this

action had been litigated to conclusion. Plaintiffs also faced the risk of a low damage award after

substantial investment of both time and money. Therefore, the settlement reached makes sense

under these circumstances.

        6.      The Risk of Maintaining the Class Action Through Trial:

        A review of the docket in this matter illustrates that Plaintiffs have not filed a Motion for

Class Certification. At the settlement stage, the Court finds the proposed Settlement Class

appropriate and approves the matter for class action status. However, the approval of a

settlement class for the purpose of an uncontested settlement agreement after notice to all

interested parties does not guarantee that the same result would have been reached if the Court

had to decide a contested motion for class certification. Had this case proceeded to the class

certification stage, Plaintiffs faced the possibility that their motion for class certification might




                                                  11
        Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 12 of 17




not have been granted or that the class size would have been reduced.

       7.      The Ability of Defendants to Withstand Greater Judgment:

       The Defendants could most likely withstand a judgment in the amount of $1.5 million

dollars which is the outside limit of liability as estimated by Plaintiffs’ Counsel. However, the

ability of the Defendants to withstand a greater judgment is not a significant factor in the

evaluation of whether the settlement if fair, reasonable, and adequate in this instance. Other

factors in the Girsh analysis far outweigh the question of whether Defendants can withstand a

greater judgment.

       8-9.    The Range of Reasonableness of the Settlement Fund in Light of the Best
               Possible Recovery and the Attendant Risk of Litigation:

       The test for whether settlement is reasonable in light of the best possible recovery “test[s]

two sides of the same coin: reasonableness in light of the best possible recovery and

reasonableness in light of the risks the parties would face if the case went to trial.” In re Flonase

Antitrust Litig., No. 08-cv-3149, 951 F. Supp. 2d 739, 745 (E.D. Pa. June 14, 2013) (citing In re

Warfarin Sodium Antitrust Litig., 391 F.3d at 538). As the Third Circuit has explained, the Court

must “guard against demanding too large a settlement based on its view of the merits of the

litigation; after all, settlement is a compromise, a yielding of the highest hopes in exchange for

certainty and resolution.” In re GMC Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d at

806; Sullivan v. DB Invs., Inc., 667 F.3d 273, 324 (3d Cir. 2011).

       In his Declaration, Counsel for the Plaintiff, Mark K. Gyandoh, Esquire, estimates

Defendants’ maximum possible exposure at $1.5 million. (Gyandoh Declaration.) During the

Final Fairness Hearing, Counsel represented that based on the method for calculating damages

ultimately selected by the Court, the award could come in as low as $750,000.00 assuming that

Plaintiffs prevailed on liability. (Transcript Final Fairness Hearing at page 14-15 (1/21/21). The



                                                 12
        Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 13 of 17




case ultimately settled for $560,000.00. (Id. ¶¶ 12-13.) In light of the complexity of the case and

the potential obstacles to establishing liability and damages, the settlement is reasonable.

       D.      Capozzi Adler, P.C. As Class Counsel Adequately Represents the Settlement
               Class:

       Federal Rule 23(g) specifies that, unless a statute provides otherwise, a court that certifies

a class must appoint Class Counsel, and that an attorney appointed to serve as Class Counsel

“must ‘fairly and adequately represent the interests of the class.’” Donovan v. St. Joseph County

Sheriff, No. 11-cv-0133, 2012 U.S. Dist. LEXIS 63847, 26 (N.D. Ind. May 3, 2012) (quoting

Fed. R. Civ. P. 23(g)(4)). Rule 23(g) directs consideration of: “(i) the work counsel has done in

identifying or investigating potential claims in the action; (ii) counsel’s experience in handling

class actions, other complex litigation, and the types of claims asserted in the action; (iii)

counsel’s knowledge of the applicable law; and (iv) the resources that counsel will commit to

representing the class.” In re: Processed Egg Prods. Antitrust Litig., 284 F.R.D. 249, 262 (E.D.

Pa. 2012) (citing Fed. R. Civ. P. 23(g)(1)(A)(i)-(iv)).

       Mark K. Gyandoh, Esq. and Donald R. Reavey, Esq. of Capozzi Adler, P.C., both

represented that they possess prior experience litigating similar ERISA class actions and

complex litigation. They appear well-qualified to weigh the risks and benefits of continued

litigation as compared to the relief provided by the Settlement. Mr. Gyandoh is Chair of the

Fiduciary Practice Group at Capozzi Adler, P.C., and he represented that he is currently serving

as Lead or Co-Lead Counsel in numerous breach of fiduciary duty class actions in this District

and across the nation. (Gyandoh Declaration ¶ 3.) Mr. Reavey represented that he had been

specializing in the field of ERISA litigation for over four years and had drafted an estimated 48

complaints. (Transcript Final Fairness Hearing page 30-31 (1/21.21).)




                                                  13
        Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 14 of 17




       Therefore, the Court appoints Mr. Gyandoh, Mr. Reavey and the law firm of Capozzi

Adler, P.C. to act as Class Counsel.

       E.      Motion for Awards of Attorney’s Fees, Costs and Class Representative
               Awards:

       1.      Award of Attorneys’ Fees and Expenses:

       Plaintiffs’ attorneys in a class action may petition the court for compensation for any

award to the class resulting from the attorneys’ efforts. Boeing Co. v. Van Gemert, 444 U.S. 472

(1980). Under Fed. R. Civ. P. 23, “the court may award reasonable attorney’s fees and

nontaxable costs that are authorized by law or by the Parties’ agreement.” Fed. R. Civ. P. 23(h).

Courts utilize two main approaches in analyzing a request for attorneys’ fees by class counsel:

the “percentage of the fund” method and the “lodestar” method. Johnston v. Comerica Mortg.

Corp., 83 F.3d 241, 244 (8th Cir. 1996). Under the percentage-of-recovery method, “the court

awards counsel a percentage of the amount recovered for the class in order to reward counsel for

their success or penalize them for their failure.” Local 56, United Food and Commer. Workers

Union v. Campbell Soup Co., 954 F. Supp. 1000, 1003 (D. N.J. 1997) (citing Blum v. Stenson,

465 U.S. 886, 900 n. 16 (1984)). The lodestar method, on the other hand, “calculates fees by

multiplying the number of hours expended by some hourly rate appropriate for the region and for

the experience of the lawyer.” In re GMC. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d

768, n. 37 (3d Cir. 1995). The Third Circuit favors the percentage-of-recovery method in

common fund cases. Sullivan, 667 F.3d at 330; Local 56, United Food and Commer. Workers

Union v. Campbell Soup Co., 954 F. Supp. at 1003.

       At inception of this litigation, Counsel faced the very real prospect of obtaining no

financial recovery for their clients; therefore, the contingency arraignment was appropriate.

Counsel drafted a Complaint, responded to motion to dismiss, reviewed discovery and negotiated



                                                14
        Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 15 of 17




a class action settlement. Counsel then filed motions in connection with preliminary and final

approval of class action settlement. Mr. Gyandoh attested to expending a combined total of

324.90 hours on this case. Therefore, the Court will approve the request for an award of

attorneys’ fees equal to 33.1/3% percent of the $560,000.00 settlement fund in an amount equal

to $186,648.00. The Court will also approve the request for litigation expenses in the amount of

$2,347.72, to be paid from the Settlement Fund.

       It is appropriate to use the lodestar method ‘“to cross-check the reasonableness of a

percentage-of-recovery fee award.”’ Sullivan, 667 F.3d at 330. Counsel calculated the recovery

at $243,474.00 if they were to have billed hourly for services in connections with this case.

(Gyandoh Declaration ¶ 36.) Therefore, the percentage-based recovery is well below the hourly

rate that Counsel would have charged to handle this matter.

       2.      Award to Named Plaintiffs as Class Representatives:

       Named Plaintiffs Ramon Diaz and Candace Agate are appointed as Class

Representatives. Each Class Representative now seeks a $10,000.00 service award for a total

award of $20,000.00 to which there is no objection from the Proposed Class. “The approval of

contribution or incentive awards is common, especially when the settlement establishes a

common fund.” In re CertainTeed Fiber Cement Siding Litig., No. MDL 2270, 303 F.R.D. 199,

225 (E.D. Pa. March 20, 2014) (‘‘‘The purpose of these payments is to compensate named

plaintiffs for the services they provided and the risks they incurred during the course of class

action litigation, and to reward the public service of contributing to the enforcement of

mandatory laws.’’’).

       Class Representatives have expended substantial time and effort on this litigation. They

sought counsel to assist them (and other Class Members) in initiating this lawsuit and enforcing




                                                 15
        Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 16 of 17




their rights against the Plan. Throughout the litigation, they provided relevant documents,

responded to discovery, reviewed pleadings, met with Class Counsel and were responsive by

phone and email. (Diaz Declaration ¶¶ 7-8, ECF NO. 50-4; Agate Declaration ¶¶ 7-8; 50-5.)

Under these circumstances, the $10,000.00 service award to each named Class Representative is

reasonable and warranted. In re Linerboard Antitrust Litig., No. MDL 1261, 2004 U.S. Dist.

LEXIS 10522, at *56 (E.D. Pa. June 2, 2004) (“[T]he amount requested, $25,000.00 is

comparable to incentive awards granted by courts in this district and in other circuits.”).

IV.    CONCLUSION:

       For these reasons, Plaintiffs’ Motion for Final Approval of Class Action Settlement and

Motion for an Award of Attorneys’ Fees and Reimbursement of Expenses and Lead Plaintiff

Case Contribution Award will be granted. Appropriate Orders will be entered.



                                              BY THE COURT:

                                                /s/ John Milton Younge
                                              Judge John Milton Younge




       1
         In 2018 there were 856 participants with account balances in the Plan. (Gyandoh
Declaration ¶ 14, ECF No. 44-2.) Mailings were sent to 1,555 Settlement Class members.
(Keough Declaration ¶ 7, ECF No. 50-3.) In reference to the 1,555 notices that were mailed to
Settlement Class Members, 48 Notices were returned as undeliverable. (Id. ¶¶ 9-10.)
       2
         According to the 2018 Form 5500 submissions for the Plan, as of December 31, 2018,
the Plan had 915 participants with account balances. Moreover, JND determined there are 1,555
unique Settlement Class members of record. (Keough Decl., ¶ 5.)




                                                 16
        Case 2:19-cv-01664-JMY Document 53 Filed 06/14/21 Page 17 of 17




       3
           “Approval of a plan of allocation of a settlement fund in a class action is governed by
the same standards of review applicable to approval of the settlement as a whole: the distribution
plan must be fair, reasonable and adequate.” In re Ikon Office Solutions, Inc. Sec. Litig., 194
F.R.D. 166, 184 (E.D. Pa. 2000). Here, Class Members whose injury exceeds $10.00 will
receive a pro rata share after attorneys’ fees, costs and expenses. Accordingly, the Settlement
will be distributed to each Class Member based on the extent of his or her losses as a result of the
liquidation. The Allocation Plan thus is fair, reasonable, and adequate. See Mehling, 248 F.R.D.
at 463 (“Generally, a plan that reimburses class members based on the nature and extent of their
injuries is considered reasonable.”).
       4
         Rule 23(e)(2), in turn, now codifies factors to be considered in determining whether a
settlement merits final approval:
       (A) the class representatives and class counsel have adequately represented the
       class; (B) the proposal was negotiated at arm’s length; (C) the relief provided for
       the class is adequate, taking into account: (i) the costs, risks, and delay of trial and
       appeal; (ii) the effectiveness of any proposed method of distributing relief to the
       class, including the method of processing class-member claims; (iii) the terms of
       any proposed award of attorney’s fees, including timing of payment; and (iv) any
       agreement required to be identified under Rule 23(e) proposal treats class members
       equitably relative to each other. Fed. R. Civ. P. 23(e)(2).




                                                17
